DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Dec. 04, 2020 has been entered. Applicant's amendments and remarks have been fully considered and entered. Claims 1-10 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Timothy Harbeck on Mar. 11, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claim 19:

Claim 19 (Currently Amended) A motor vehicle having a traction drive, which comprises an electrical machine, in which a stator is configured to receive a rotary phase AC voltage for generating a magnetic rotary field at stator windings, wherein the motor vehicle comprises a battery device having at least one module string, in which a plurality of module units, each of the plurality of module units comprising at least one battery module, are electrically interconnected one after another in a series, wherein 
wherein each of the plurality of module units is provided with a respective bridging circuit, which is configured to alternately bridge each module unit and interrupt the bridging again in dependence on a switching signal, 
wherein a control device is configured to bridge at least some of the plurality of module units in chronological succession and chronologically thereafter to interrupt the bridgings again by setting the switching signal in periodically successive switching sequences, so that a periodic AC voltage (LI, L2, L3, LN) having multistep drop and multistep rise results at the respective battery terminal of the module string
wherein the battery device is configured to carry out a recuperation in operation of [[an]]the electrical machine by means of the battery device, in order to use a generator voltage generated by the electrical machine at the respective battery terminal and a further battery terminal for charging the plurality of module units, by a sufficient number of the plurality of module units always being connected in series in the at least one module string in a manner adapted to a time curve of the generator voltage in such a way that a charging current for the plurality of module units, which has at most a predetermined charging current strength, occurs by means of an instantaneously available voltage value of the generator voltage,
wherein the respective battery terminal of each of the at least one module string of the battery device is electrically connected to respectively one of the stator windings of the stator.

Allowable Subject Matter
3.	Claims 11-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 11-18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the battery device is configured to carry out a recuperation in operation of an electrical machine by means of the battery device, in order to use a generator voltage generated by the electrical machine at the respective battery terminal and a further battery terminal for charging the plurality of module units, by a sufficient number of the plurality of module units always being connected in series in the at least one module string in a manner adapted to a time curve of the generator voltage in such a way that a charging current for the plurality of module units, which has at most a predetermined charging current strength, occurs by means of an instantaneously available voltage value of the generator voltage.” as set forth in the claims.

Claim 19 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the battery device is configured to carry out a recuperation in operation of the electrical machine by means of the battery device, in order to use a generator voltage generated by the electrical machine at the respective battery terminal and a further battery terminal for charging the plurality of module units, by a sufficient number of the plurality of module units always being connected in series in the at least one module string in a manner adapted to a time curve of the generator voltage in such a way that a charging current for the plurality 

Claim 20 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the battery device also carries out a recuperation in operation of an electrical machine by means of the battery device, in order to use a generator voltage generated by the electrical machine at the respective battery terminal and a further battery terminal for charging the plurality of module units, by a sufficient number of the plurality of module units always being connected in series in the at least one module string in a manner adapted to a time curve of the generator voltage in such a way that a charging current for the plurality of module units, which has at most a predetermined charging current strength, occurs by means of an instantaneously available voltage value of the generator voltage.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849